Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I claims 18-30 in the reply filed on 8/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 27 is objected to because of the following informalities:  label is misspelled as "lable".  Claim 28 is objected to because of the following informalities:  the word "in" is missing between "hose" and "a magazine".  Appropriate correction is required.
Claim Interpretation
Claim 28 recites “further wherein the hose is formed at a blank station, and further comprising storing the hose a magazine in tubular form and using the insertion gripper to remove the hose from the magazine”. However the specification discloses this same limitation for the tube of the cut label instead of the hose of the claims. Furthermore, the hose seems to in the specification be another term for the tube labels (see [0030] of PG. Pub 20190329926A1, corresponds to instant application) using the terms IML label ([0021]) and IML hose ([0019]). As such the examiner is interpreting the claim 28 as if the recitation of hose refers to the label tube. Claim 18 is being treated as 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-22, 27, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isenborghs (EP1563980A1, of record).
With respect to claim 18, Isenborghs teaches a method of applying labels on crates with a label arrangement tool integrated into a tool for plastic injection molding of the crate (P0039-P0043) that comprises a plurality of tool jaws that correspond with portions of the crate circumference (mold walls 11 and slides 18, Fig. 8), the plurality of tool jaws movable from an open position into a closed position configured to receive molten plastic (mold walls 11 in IV of Fig. 8), comprising: forming label into a tube (P0012 closed sleeve embodiment, label 9); applying an outer surface of the tube onto the plurality of tool jaws by insertion of a gripper within the tube (label 9, P0040, step I), the gripper is adjusted to maintain the tube to correspond to a predetermined contour of the crate (support elements 19 , P0015, P0040); and closing the tool and injecting plastic into the tool to manufacture the crate (P0044, P0009).
With respect to the limitation “the gripper having a hose that is adjusted to maintain the tube” Isenborghs fails to teach a hose doing such. However Isenborghs teaches the gripper jaws themselves acting to maintain the label tube at the correct contour. As the claim is a method claim, the particular structure involved is not germane to the patentability unless the structure affects the results of the method. 
Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.

With respect to claim 19, Isenborghs further teaches wherein the tube is applied to the plurality of tool jaws with vacuum suction (P0041).
With respect to claim 20, Isenborghs further teaches wherein the tube is applied to the plurality of tool jaws by bonding (P0041) wherein the plurality of tool jaws are driven up to the hose at the insertion gripper when the plurality of jaws are moved to the closed position (P0041, Fig. 8, cavity slides 18 driven with support element 19 into closed position).
	With respect to claim 21, Isenborghs further teaches wherein the plurality of tool jaws each comprise a molding jaw (mould walls 11, P0024) and a label plate are disposed over the crate circumference (cavity slides 18, Fig. 8), wherein the label (cavity slides 18, Fig. 8).
	With respect to claim 22, Isenborghs further teaches wherein the length of the label corresponds at least to the length of the crate circumference (Abstract, “The continuous in-mould label (9) may extend over all side walls (2, 3)”, P0012, The edges of such a label may meet so as to completely surround the crate, P0015).
With respect to claim 27, Isenborghs further teaches characterized in that the label is provided with optically readable markers (P0002).
With respect to claim 29, Isenborghs further teaches further comprising using docking elements on the gripper, the tool jaws, or the label plates that are brought into an engagement with the hose (P0041).
With respect to claim 30, Isenborghs further teaches wherein the insertion gripper for removing the injection-molded crate from the tool can be converted into a contour with reduced circumference (Step IV of Fig. 8, P0041-P0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isenborghs (EP1563980A1, of record) as applied to claim 18 above, and further in view of Matsunaga (US 20190055043 A1).
	With respect to claim 23, Isenborghs fails to teach wherein ends of the label are interconnected by adhesive bonding to define an overlapping region, being silent on this. In the same field of endeavor, labels, Matsunaga teaches ends of the label are interconnected by adhesive bonding to define an overlapping region (P0155-P0156). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to explicitly have an overlap joint using a well-known method in order to achieve the well-known effect of forming a tube shape. 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).

With respect to claim 24, Isenborghs fails to teach wherein ends of the label are interconnected by heat fusion, being silent on this. In the same field of endeavor, labels, Matsunaga teaches heat fusion of the ends via a heat activated adhesive (P0114-P0120). .
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isenborghs (EP1563980A1, of record) as applied to claim 18 above, and further in view of Hirata  (US5193711A).
With respect to claim 25, Isenborghs fails to teach wherein ends of the label are interconnected with at least one connecting strip, being silent on this. In the same field of endeavor, tubular labels, Hirata teaches a tube label wherein ends of the label are interconnected with at least one connecting strip (ends 6 and 7 connected by connecting strip 12). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to explicitly include a connection strip in order to join the edges in a cost effective manner (C1L54-59). 
Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isenborghs (EP1563980A1, of record) as applied to claim 18 above, and further in view of Maltas (US20160225292A1).
With respect to claim 26, Isenborghs fails to teach further comprising cutting the labels from a roll of wound film, being silent on this. In the same field of endeavor, labels, Maltas teaches providing (P0131, P0135). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by cutting the tube from a roll of film in order to deter damage in handling (P0071, P0146).
With respect to claim 28, Isenborghs fails to teach wherein the hose (equivalent to the label of claim 18) is formed at a blank station, and further comprising storing the hose in a magazine in tubular form and using the insertion gripper to remove the hose from the magazine, just teaching that the insertion gripper is used to hold the tube (P0015, P0040). In the same field of endeavor, labels, Maltas teaches forming a label (P0085, P0131, P0161). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by adding a step of storing the labels in between, in order to allow production of the labels and affixing to occur in separate locations (P0085). With respect to the “magazine”, the examiner again notes that the particular structure involved is not germane to the patentability unless the structure affects the results of the method. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741